Citation Nr: 0736505	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-15 974	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to April 26, 
2005.  

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from April 26, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the RO which 
denied an increase in the 10 percent evaluation then assigned 
for the veteran's PTSD.  By rating action in December 2005, 
the RO assigned an increased rating to 30 percent.  


FINDING OF FACT

On April 9, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that he wished to 
withdrawal his appeal for an increased rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim for an increased rating for PTSD by the veteran, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn his appeal of the claim for an increased rating for 
PTSD; hence, there remain no allegations of errors of fact or 
law for appellate consideration as to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and the issue for an increased rating for PTSD is 
dismissed.  


ORDER

The appeal is dismissed.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


